Appeal by defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered March 1, 1984, convicting him of criminal possession of stolen property in the first degree and unlawful possession of a vehicle identification number plate, upon a jury verdict, and imposing sentence.
Judgment affirmed, and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Our review of the record compels the conclusion that the People established, beyond a reasonable doubt, defendant’s guilt of criminal possession of stolen property in the third degree and unlawful possession of a vehicle identification number plate. Clearly, the jury chose not to credit defendant’s evidence and drew a reasonable inference of defendant’s guilty knowledge from the circumstantial evidence adduced at trial. Accordingly, we will not disturb the verdict.
We also find that the court correctly determined that defendant implicitly waived his right to remain silent, in his attorney’s presence, and that any statements made by him were admissible (see, North Carolina v Butler, 441 US 369; People v Davis, 55 NY2d 731). Additionally, the factual issue of whether defendant made any statements was properly submitted to the jury (see, People v Washington, 51 NY2d 214).
*320We have reviewed defendant’s remaining contentions and find them to be without merit. Brown, J. P., O’Connor, Weinstein and Rubin, JJ., concur.